DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 05/02/2022, with respect to claims 1-16, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.
Regarding the outstanding IDS, the applicant’s response has been fully considered and is persuasive. Therefore, the outstanding IDS dated 06/12/2020 is include with this office action.
Regarding Claim Rejections under 35 USC § 101, the applicant’s response has been fully considered and is persuasive. Therefore, the Rejections under 35 USC § 101 are withdrawn.
Regarding Claim Rejections under 35 USC § 112(b), the applicant’s response has been fully considered and is persuasive. Therefore, the Rejections under 35 USC § 112(b) are withdrawn.
Regarding Claim Rejections under 35 USC § 103, the applicant’s response has been fully considered and is persuasive. Therefore, the Rejections under 35 USC § 103 are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) GRIMMLER et al., DE 102004055070, and previously disclosed prior art reference(s) LOOMIS, SHASHUA, and GEORGY. The grounds for rejection in view of amended claims are provided below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 06/12/2020. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in document 1762167 on 12/14/2017. 
Status of Application
	Claims 1-16 are pending. Claims 14-16 have been added. Claims 1-16 will be examined.  Claims 1, 2, 8, and 9 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 05/02/2022.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation  “correlating device” in claim 11, line 5 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “correlating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 13-16 recite limitation, “control/controlling the land vehicle based on the corrected navigation data.” Regarding the limitation, “control/controlling the land vehicle,” the claims fail to be properly supported and thus fail their written description requirement. Examiner cannot locate where in the specification control/controlling any vehicle, and appears to be new matter. Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a vertical direction” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the “vertical direction” of the claims measured perpendicular to the road as the vehicle is moving up or down, away or toward, the surface of the road due to the vehicle suspension system travel?
For the purpose of examination in this Office Action, the claims 1 and 8 have been interpreted as best understood by the Examiner as a vehicle moving dynamically, upward and downward, in relation to the road surface measured at the vehicle.
The dependent claims 4, 5, 7, 10, 11, 13, and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1 and 8.
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “control/controlling the land vehicle” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the term “controlling the land vehicle” referring to a processor controlling or managing the input and output of the navigation data?  Is the term “controlling the land vehicle” referring to a processor controlling or managing actuation of a steering or powertrain system of the vehicle? 
For the purpose of examination in this Office Action, the claims 13-16 have been interpreted as best understood by the Examiner as any control/controlling of any component on a vehicle.
Claims 1, 4-8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LOOMIS, US 20170052261, herein further known as Loomis, in view of SHASHUA et al., US 20170010618, herein further known as Shashua, further in view of GRIMMLER et al., DE 102004055070, herein further known as Grimmler.
	Regarding claim 1, Loomis discloses a method for estimating navigation data (paragraph [0018], position, heading, speed) of a land vehicle (paragraph [0010]), the method comprising: receiving inertial data (paragraph [0022], sensor biases) acquired by an inertial sensor (paragraph [0022]) embedded in the land vehicle (paragraph [0003], paragraph [0010]), receiving parameters relating to the a geometry and an orientation of a road travelled by the land vehicle  (paragraph [0034], see also at least FIG. 5), integrating the inertial data on the basis of the parameters  (paragraph [0015]), such as to produce navigation data (paragraph [0018]) of the vehicle  (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]), and one movement of the vehicle constitutes an error (paragraph [0015]) of movement of the vehicle (paragraph [0012-0014]) parallel to the vertical direction (paragraph [0020]).
However, the method of Loomis does not explicitly state measured parallel to a vertical direction perpendicular to a surface of the road and estimating at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement of the vehicle parallel to the vertical direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data.
The method of Grimmler teaches measured parallel to a vertical direction perpendicular to a surface of the road (page 12 of 14, lines 35-40, and claim 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including measured parallel to a vertical direction perpendicular to a surface of the road as taught by Grimmler.
One would be motivated to modify Loomis in view of  Grimmler for the reasons stated in Grimmler page 10 of 14, a more robust, exact position of the vehicle in space by means
of a sensor can be determined. 
Additionally, the claimed invention is merely a combination of known elements of highly precise measuring methods, vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
The method of Shashua teaches receiving parameters relating to a geometry (paragraph [0152], paragraph [0342]) and an orientation of a road (paragraph [0498]), estimating at least one error that affects the produced navigation data (paragraph [0055]), by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the at least one movement of the vehicle (paragraph [0683]) constitutes an error of movement (paragraph [0651]) vehicle parallel to the vertical direction), correcting the navigation data produced on the basis of the at least one error  (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including estimating at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement of the vehicle parallel to the vertical direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the prior art Shashua relates to systems and methods for constructing, using, and updating the map for autonomous vehicle navigation and the processors of autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently, and with limited errors, compared to human mind navigation.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation, and a sparse map used for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claims 1 above.
The method of Loomis discloses further estimating the at least one error is implemented by a Kalman filter (at least Table 4), and the at least one movement of the vehicle (paragraph [0012-0014]) is used by the Kalman filter as an item of observation data (paragraph [0031]).
Regarding claim 5, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claims 1 above.
Loomis discloses further a method comprising steps of receiving satellite radio navigation data (at least paragraph [0019]), image correlating implemented between the satellite radio navigation data and road data (at least paragraph [0023]) stored by a memory (at least paragraph [0019]) embedded in the vehicle (paragraph [0003], paragraph [0010]), such as to produce the parameters relating to the geometry and orientation of the road (paragraph [0034], see also at least FIG. 5).
Regarding claim 6, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claim 5 above.
The method of Loomis discloses further when satellite radio navigation data cannot be received (paragraph [0022]), the correlating step (at least paragraph [0023]) is implemented between corrected navigation data resulting from a previous implementation of the correcting step, and the road data stored by the memory (paragraph [0022], system relies on stored sensor biases (step 225) previously determined in step 220).
Regarding claim 7, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claims 1 above.
However, the method of Loomis does not explicitly state a non-transitory computer-readable medium comprising code instructions for causing a processor to perform the method.
The method of Shashua teaches a non-transitory computer-readable medium (paragraph [0012]) comprising code instructions for causing a processor to perform the method (paragraph [0064]) as claimed in claim 1 or claim 2.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including a non-transitory computer-readable medium comprising code instructions for causing a processor to perform the method as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the prior art Shashua relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation the processors of autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors, compared to human mind navigation..
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, Loomis discloses a device for estimating navigation data (paragraph [0018]) of a land vehicle (paragraph [0010]), the device comprising: an interface for receiving inertial data (paragraph [0018], navigation filter (i.e. device), see also at least FIG. 1) acquired by at least one inertial sensor (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers) embedded in the land vehicle (paragraph [0003], paragraph [0010]), at least one processor configured to: integrate the inertial data on the basis of the parameters (paragraph [0015]), such as to produce navigation data  (paragraph [0018]) of the vehicle (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]) with respect to the road measured parallel to a vertical direction perpendicular to a surface of the road (paragraph [0020]), and the vehicle parallel to the vertical direction (paragraph [0020]).
However the device of Loomis does not explicitly state an interface for receiving parameters relating to a geometry and an orientation of a road, measured parallel to a vertical direction perpendicular to a surface of the road, and estimate at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement, correct the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data.
The device of Grimmler teaches measured parallel to a vertical direction perpendicular to a surface of the road (page 12 of 14, lines 35-40, and claim 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including measured parallel to a vertical direction perpendicular to a surface of the road as taught by Grimmler.
One would be motivated to modify Loomis in view of  Grimmler for the reasons stated in Grimmler page 10 of 14, a more robust, exact position of the vehicle in space by means
of a sensor can be determined. 
Additionally, the claimed invention is merely a combination of known elements of highly precise measuring methods, vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
The device of Shashua teaches an interface for receiving parameters relating to a geometry and an orientation of a road (paragraph [0404]) travelled by the land vehicle, estimate at least one error that affects the produced navigation data (paragraph [0055]), by solving a system of equations (paragraph [0447]) making the assumption that the at least one movement of the vehicle (paragraph [0683]) constitutes an error of movement (paragraph [0651]) of, correct the navigation data produced on the basis of the at least one error (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including estimating at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the at least one movement of the vehicle constitutes an error of movement of the vehicle parallel to the vertical direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claims 8 above.
The method of Loomis discloses further a system intended to be embedded in a land vehicle  (paragraph [0003], paragraph [0010]), comprising: an inertial system comprising at least one inertial sensor (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers), a device  as claimed in claim 8 or claim 9 arranged to receive inertial data (paragraph [0018], navigation filter (i.e. device), see also at least FIG. 1) generated by the inertial system  (paragraph [0012]) by means of the inertial sensor  (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers).
Regarding claim 11, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claims 8 above.
The method of Loomis discloses further a system intended to be embedded in a land vehicle, comprising: a memory containing road data (paragraph [0020], database 135, road database), a receiver configured for acquiring satellite radio navigation data (paragraph [0018], GNSS receiver, see also at least FIG. 1), a correlating device (paragraph [0018], navigation filter (i.e. device), see also at least FIG. 1) configured for implementing a correlation (at least paragraph [0023]) between the satellite radio navigation data (at least paragraph [0019]) and the road data contained in the memory, (paragraph [0020], database 135, road database) such as to produce parameters relating to the geometry and orientation of a road (paragraph [0034], see also at least FIG. 5), a device as claimed in claim 8 or claim 9 arranged to receive the parameters produced by the correlating device (at least paragraph [0018], estimates may be rendered on a display 115 or sent to other devices ).
Regarding claim 13, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claims 1 above.
However, Loomis does not explicitly state controlling the land vehicle based on the corrected navigation data.
The method of Shashua teaches controlling the land vehicle based on the corrected navigation data (paragraph [0054]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including controlling the land vehicle based on the corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15, the combination of Loomis, Shashua, and Gimmler, disclose all elements of claims 8 above.
However, Loomis does not explicitly state processor is further configured to control the land vehicle based on the corrected navigation data.
The device of Shashua teaches processor is further configured to control the land vehicle based on the corrected navigation data (paragraph [0054]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including controlling the land vehicle based on the corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 2, 9, 12, 14, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over LOOMIS, US 20170052261, herein further known as Loomis, in view of SHASHUA et al., US 20170010618, herein further known as Shashua.
Regarding claim 2, Loomis discloses a method for estimating navigation data (paragraph [0018]) of a land vehicle (paragraph [0010]), the method comprising: receiving inertial data (paragraph [0022], sensor biases) acquired by an inertial sensor (paragraph [0022]) embedded in the land vehicle (paragraph [0003], paragraph [0010]), receiving parameters relating to a geometry and an orientation of a road (paragraph [0034], see also at least FIG. 5) travelled by the land vehicle (paragraph [0036], direction of travel along a road), integrating the inertial data on the basis of the parameters  (paragraph [0015]), such as to produce navigation data (paragraph [0018]) of the vehicle  (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]), with respect to the road measured parallel to the transverse direction (paragraph [0036], direction of travel along a road (“along track”)).
However, the method of Loomis does not explicitly state wherein the parameters comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, computing a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimating  at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data.
The method of Shashua teaches wherein the parameters (paragraph [0005], identify its location within a particular roadway) comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road (paragraph [0079], distance between the vehicle and the landmark, landmark may include a road edge, a lane marking), estimating at least one error that affects the produced navigation data  (paragraph [0055]), by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the at least one movement of the vehicle (paragraph [0683]) and an associated reference movement having a predetermined value less than or equal to the width of the road (paragraph [0519], paragraph [0667, see also FIG.40, paragraph [0763], see also FIG. 56, and paragraph [0777], see also FIG. 59), estimating  at least one error that affects the produced navigation data (paragraph [0055]), by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the deviation constitutes an error of movement of the vehicle (paragraph [0683]) parallel to the transverse direction (paragraph, [0788]) correcting the navigation data produced on the basis of the at least one error  (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including the parameters comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, computing a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimating  at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the prior art Shashua relates to systems and methods for constructing, using, and updating the map for autonomous vehicle navigation and the processors of autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently, and with limited errors, compared to human mind navigation.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation, and a sparse map used for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, Loomis discloses a device for estimating navigation data (paragraph [0018]) of a land vehicle (paragraph [0010]), the device comprising: an interface for receiving inertial data (paragraph [0018], navigation filter, see also at least FIG. 1) acquired by at least one inertial sensor (paragraph [0022], see also at least FIG. 1, Rate Gyroscopes and Accelerometers) embedded in the land vehicle (paragraph [0003], paragraph [0010]), travelled by the land vehicle (paragraph [0036]), integrate the inertial data on the basis of the parameters (paragraph [0015]), such as to produce navigation data  (paragraph [0018]) of the vehicle  (paragraph [0010]) comprising at least one movement of the vehicle (paragraph [0012-0014]) with respect to the road measured parallel to the transverse direction  (paragraph [0036], direction of travel along a road (“along track”)),
However, the device of Loomis does not explicitly state an interface for receiving parameters relating to the a geometry and an orientation of a road the parameters comprising a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, at least one processor configured to: compute a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimate at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correct the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data. 
The device of Shashua teaches an interface for receiving parameters relating to the a geometry and an orientation of a road (paragraph [0404]) the parameters (paragraph [0005], identify its location within a particular roadway) comprising a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road (paragraph [0079], distance between the vehicle and the landmark, landmark may include a road edge, a lane marking), at least one processor (paragraph [0400]) configured to: compute a deviation (paragraph [0683]) between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road (paragraph [0519], paragraph [0667, see also FIG.40, paragraph [0763], see also FIG. 56, and paragraph [0777], see also FIG. 59), estimate at least one error that affects the produced navigation data, by solving a system of equations (paragraph [0447], equations and resulting error) making the assumption that the deviation constitutes an error of movement of the vehicle (paragraph [0683]) parallel to the transverse direction (paragraph, [0788]), correct the navigation data produced on the basis of the at least one error (paragraph [0055]), such as to produce corrected navigation data (paragraph [0443], validate and/or correct the current traveling course of vehicle). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including wherein the parameters comprise a width of the road measured along a transverse direction perpendicular to an average direction of circulation of a land vehicle on the road, computing a deviation between the at least one movement of the vehicle and an associated reference movement having a predetermined value less than or equal to the width of the road, estimating  at least one error that affects the produced navigation data, by solving a system of equations making the assumption that the deviation constitutes an error of movement of the vehicle parallel to the transverse direction, correcting the navigation data produced on the basis of the at least one error, such as to produce corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the prior art Shashua relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation the processors of autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors, compared to human mind navigation.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, the combination of Loomis and Shashua disclose all elements of claim 9 above.
The method of Loomis discloses further a land vehicle (paragraph [0003], and paragraph [0010]) comprising a device (at least paragraph [0018], navigation filter 105) as claimed in claim 9.
Regarding claim 14, the combination of Loomis, and Shashua, disclose all elements of claims 2 above.
However, Loomis does not explicitly state controlling the land vehicle based on the corrected navigation data.
The method of Shashua teaches controlling the land vehicle based on the corrected navigation data (paragraph [0054]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including controlling the land vehicle based on the corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, the combination of Loomis, and Shashua, disclose all elements of claims 9 above.
However, Loomis does not explicitly state processor is further configured to control the land vehicle based on the corrected navigation data.
The device of Shashua teaches processor is further configured to control the land vehicle based on the corrected navigation data (paragraph [0054]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including controlling the land vehicle based on the corrected navigation data as taught by Shashua.
One would be motivated to modify Loomis in view of Shashua for the reasons stated in Shashua paragraph [0005], to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination.  Furthermore, the autonomous vehicle navigation and mapping performs the calculation of the vehicle route more efficiently with limited errors.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loomis and Shashua, in view of GEORGY et al., US 20120221244, herein further known as Georgy.
Regarding claim 3, the combination of Loomis and Shashua disclose all elements of claim 2 above.
However, the method of Loomis does not explicitly state wherein the reference movement associated with the transverse movement is of zero value.
The method of Georgy teaches wherein the reference movement associated with the transverse movement (paragraphs [0124-0125]) is of zero value (paragraph [0146]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Loomis by including the reference movement associated with the transverse movement is of zero value as taught by Georgy.
One would be motivated to modify Loomis in view of Georgy for the reasons stated in Georgy paragraph [0004], in order to achieve more accurate, consistent and uninterrupted positioning information.  Furthermore, use of an on-board computer for the positioning of a moving platform, navigation, mapping, and calculation of the vehicle route are performed more efficiently with limited errors.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle navigation and a sparse map for autonomous vehicle navigation, systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669   

/JESS WHITTINGTON/Examiner, Art Unit 3669